             2:18-mj-00183-MCRI                Date Filed 11/07/18          Entry Number 1             Page 1 of 4


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    District of South Carolina

                   United States of America                       )
                                V.                                )
                  Danielle Aubriana Whitaker                      )       Case No.   2:18-mj-183
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                October 24, 2018               in the county of             Charleston         in the
                       District of       South Carolina       , the defendant(s) violated:

            Code Section                                                    Offense Description
 18 USC 924(c)                                Carrying or using a firearm in relation to, or possessing a firearm in
                                              furtherance of, a crime of violence or a drug trafficking crime

21 USC 841(a)(1), (b)(1)(B), (b)(1)           Intentionally or knowingly distributing or possessing with intent to distribute
(C), and (b)(1 )(D)                           controlled substances (more than 28 grams of cocaine base, a quantity of
                                              cocaine, a quantity of a mixture or substance containing a detectable amount
                                              of methamphetamine, a quantity of MOMA, and a quantity of marijuana).


         This criminal complaint is based on these facts:
See attached affidavit




         D Continued on the attached sheet.




Sworn to before me and signed in my presence.


Date:


City and state:
                                                                                             Printed name and title
         2:18-mj-00183-MCRI         Date Filed 11/07/18       Entry Number 1       Page 2 of 4


)




                                                AFFIDAVIT

    I, Frank J. Preston, being duly sworn, depose and state that:

    I am a Senior Special Agent with the United States Department of Justice, Bureau of Alcohol,
    Tobacco, Firearms & Explosives (ATF) and have been so employed since October 2, 1989.

    I am a graduate of the Federal Law Enforcement Training Center and the ATF National Academy.

    As a result of my training and experience as an ATF Senior Special Agent, I am familiar with
    federal criminal laws and, based on the information set forth below, I believe that there is
    probable cause that Danielle Whitaker has violated the following statutes:

           18 USC 924(c), Carrying or using a firearm in relation to, or possessing a firearm in
           furtherance of, a crime of violence or a drug trafficking crime; and

           21 USC 841(a)(1), (b)(l)(B), (b)(l)(C), and (b)(l)(D), Intentionally or knowingly
           distributing or possessing with intent to distribute controlled substances (more than 28
           grams of cocaine base, a quantity of cocaine, a quantity of a mixture or substance
           containing a detectable amount of methamphetamine, a quantity of MOMA, and a
           quantity of marijuana).

    This affidavit is intended to show only that there is sufficient probable cause for the
    accompanying complaint and arrest warrant and does not set forth all of my knowledge about
    this matter.

    During May 2018, police officers from the Charleston Police Department and special agents from
    the Bureau of ATF began an investigation into the armed drug trafficking organization 'BTG' a/k/a
    Back to Green. This investigation focused on drug distribution in the Charleston City Housing
    Gadsden Green neighborhood in Charleston, South Carolina. During this operation,
    officers/agents conducted controlled and monitored purchases of cocaine base from 54-B
    Norman Street, Charleston, South Carolina.

    Darnell Seagers, a primary target of the investigation, was suspected of conducting BTG's drug
    trafficking operating from 54-B Norman Street. The investigation revealed that that Danielle
    Whitaker was the lease holder of 54-B and the registered owner of a 2002 Gold in color Volvo
    bearing South Carolina registration PNV931. During routine surveillance, both Seagers and
    Whitaker were observed coming in/out of the residence and driving the Volvo vehicle. Since May
    2018, there have been seven (7) controlled and monitored purchases of cocaine base from 54-B
    Norman Street, Charleston, South Carolina, including two transactions in which Darnell Seagers
    dispensed cocaine base. The other five purchases involved members of the drug trafficking
    organization identified as Nasheem Whilder, Terell Williams and Tyheem Scott. The last
    controlled and monitored purchase was conducted on October 18, 2018. The information was



                                                 Page lof3-w
     2:18-mj-00183-MCRI         Date Filed 11/07/18      Entry Number 1       Page 3 of 4




used to secure a state search warrant.

On October 24, 2018, during the execution of the search warrant, Darnell Seagers was arrested
just outside of 54-B Norman Street and charged with Driving Under Suspension after police
officers observed Seagers driving the 2002 Gold in color Volvo bearing South Carolina registration
PNV931. Seagers was found to have a mobile phone and $1332 in United States currency on his
person. Danielle Whitaker was also outside the residence across the street. Whitaker was
detained and later arrested outside 54-B Norman Street as police officers entered and secured
the residence without incident. No one was found inside the residence.

During the search of the residence, police officers found ten (10) mobile phones, digital drug
scales, sandwich bags, miscellaneous paper work belonging to Darnell Seagers, approximately 40
grams of cocaine base, drug paraphernalia, approximately 19 grams of cocaine, approximately 85
grams of marijuana, approximately 314 tablets containing Methamphetamine (MDMA pills), a
loaded Ruger .380 caliber pistol serial number 378-73590, a loaded lntratec 9mm pistol serial
number C028889, a loaded Smith & Wesson 9mm pistol serial number FZR0710, a loaded Glock
9mm pistol serial number ZUT685, and various calibers of handgun ammunition. These items
were taken into custody and stored as evidence at the Charleston Police Department.

During a post Miranda interview, Danielle Whitaker stated that she is the current tenant at 54-B
Norman Street, Charleston, South Carolina 29403 and that she is responsible for the residence.
Whitaker has known Darnell Seagers for about eighteen (18) months and Seagers and others
visit the residence on a daily basis. Whitaker knows Seagers to be a drug dealer from her own
personal knowledge and observation. Whitaker knows Seagers to be involved with the
distribution of marijuana, and possibly cocaine and cocaine base from her residence. Whitaker
last observed Seagers conduct a drug transaction from the residence as recently as the day
before they were before arrested (October 23, 2018). Whitaker knows Seagers to keep the
marijuana in the kitchen. Whitaker admits to smoking marijuana as well as selling marijuana
from her residence. Whitaker sold marijuana from the residence the day before her arrest
(October 23, 2018).

Whitaker owns the Smith & Wesson 9mm pistol found in the residence and stated that she
recently purchased it from a local firearms dealer in the Charleston, South Carolina area.
During the search of 54-B Norman Street, police officers found this firearm in the kitchen area
next to another firearm, marijuana, MDMA pills, and cocaine base.

Assistant United States Attorney Christopher Schoen has reviewed this affidavit.




                                             Page~
     2:18-mj-00183-MCRI    Date Filed 11/07/18   Entry Number 1   Page 4 of 4




ATF Senior Special Agent



                              this day.of November 5, 2018




                                     Page 3of~
